Order of Appellate Division and that of Special Term reversed, with costs in all courts, and motion requiring each plaintiff to furnish security for costs denied, with ten dollars costs of the motion. First question certified answered in the affirmative, and second, third and fourth questions certified answered in the negative on authority of Salimoff  Co. v. Standard OilCompany of New York (259 N.Y. 219). No opinion.
Concur: POUND, Ch. J., CRANE, LEHMAN, KELLOGG and O'BRIEN, JJ. Not sitting: HUBBS and CROUCH, JJ.